Citation Nr: 0937441	
Decision Date: 10/01/09    Archive Date: 10/14/09	

DOCKET NO.  08-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
torn rotator cuff of the right shoulder, claimed as secondary 
to service-connected talipes cavus of the left foot.  

2.  Entitlement to service connection for the residuals of a 
right knee meniscus tear, claimed as secondary to service-
connected talipes cavus of the left foot.  

3.  Entitlement to service connection for a chronic back 
disorder, to include spinal fracture(s), claimed as secondary 
to service-connected talipes cavus of the left foot. 

4.  Entitlement to service connection for a left leg 
disability, to include nerve damage, claimed as secondary to 
service-connected talipes cavus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 28 to 
December 10, 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

The Veteran in this case seeks service connection for the 
residuals of a torn rotator cuff of the right shoulder and 
right knee meniscus tear, as well as for a chronic back 
disability and a left leg disorder.  In pertinent part, it is 
contended that all of the aforementioned disabilities are 
secondary to the Veteran's service-connected talipes cavus of 
the left foot.  The Veteran contends that, as a result of his 
service-connected talipes cavus of the left foot, he has 
suffered a number of falls, resulting in injury to his right 
shoulder, his right knee, his back, and his left leg.  It is 
additionally contended that, as a result of the Veteran's 
service-connected talipes cavus of the left foot, he 
ambulates with an altered gait, causing and/or aggravating 
his current back disability. 

Of record are contradictory opinions regarding the nature and 
etiology of the disabilities for which service connection is 
now being sought.  In that regard, various physicians have 
offered their opinion that the Veteran's current right 
shoulder, right knee, back, and left leg disabilities are the 
result of falls brought on by his service-connected left foot 
disability.  However, other physicians assert, to the extent 
the disabilities in question are the result of various "slip 
and fall" incidents, those falls were the result of the 
Veteran's (nonservice-connected) amyotrophic lateral 
sclerosis, and not his service-connected talipes cavus of the 
left foot.  Based on a review of the file, the Veteran last 
underwent VA examinations for compensation purposes in August 
and October 2007, approximately two years ago.  Inasmuch as 
those examinations provided two of the aforementioned 
"contradictory" opinions, the Board is of the opinion that 
additional, more informative VA examinations would be 
appropriate prior to a final adjudication of the Veteran's 
claims for service connection. 

The Board further observes that, in correspondence of 
December 2004, the Veteran indicated that he was "totally 
disabled" and receiving Social Security disability benefits.  
Moreover, in subsequent correspondence of April 2008, the 
Veteran once again indicated that he had been receiving 
Social Security disability benefits since 1999 or 2000.  
Currently, the Veteran's file does not contain a copy of the 
determination granting the Veteran Social Security benefits, 
or of the clinical records considered in reaching that 
determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that an appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Finally, during the course of a hearing before the 
undersigned Veterans Law Judge in June 2009, the Veteran 
described one of the aforementioned "slip and fall" 
incidents, specifically, in 2002, at which time the Veteran 
walked across a damp carpet, only to lose his footing on the 
linoleum leading into his wife's hospital room.  According to 
the Veteran, were it not for problems associated with his 
service-connected left foot disability, he would not have 
lost his footing and fell.  When questioned regarding that 
incident, the Veteran indicated that, to the best of his 
knowledge, a nurse had written up a report, but he had been 
unable to get a copy of that report, inasmuch as it involved 
"an investigation."  See Transcript, page 12.  Nonetheless, 
given the ambiguity surrounding the orgin of the Veteran's 
claimed disabilities, the Board is of the opinion that an 
attempt should be made to obtain the report in question prior 
to a final adjudication of the Veteran's current claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Contact the Social Security 
Administration with a request that they 
provide a copy of the decision concerning 
the Veteran's claim for disability 
benefits.  Any medical records utilized 
in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.  If 
the reports are not available, 
documentation of such should be included 
in the claims file.

2.  Contact St. Luke's Magic Valley 
Regional Medical Center in Twin Falls, 
Idaho, with a request that they provide a 
copy of the (investigative) report 
created following the Veteran's "slip and 
fall" incident in 2002.  The Veteran 
should be requested to sign the necessary 
authorization for release of such records 
to VA.  Moreover, once obtained, the 
aforementioned report should be made a 
part of the Veteran's claims folder.  
Should that report prove unavailable, the 
RO/AMC should specifically so state.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2007, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

4.  The Veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations, to be conducted, if 
possible, by physicians who have not seen 
or examined the Veteran, in order to more 
accurately determine the exact nature and 
etiology of his claimed right shoulder, 
right knee, back and left leg 
disabilities.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the 
aforementioned examinations, the 
examiners should specifically comment as 
to whether the Veteran currently suffers 
from chronic, clinically-identifiable, 
residuals of a torn rotator cuff of the 
right shoulder or right knee meniscus 
tear, as well as a chronic back disorder 
or left leg disability, to include left 
lower extremity nerve damage, and, if so, 
whether those disabilities are as likely 
as not proximately due to, the result of, 
or aggravated by the Veteran's service-
connected talipes cavus of the left foot, 
as opposed to (nonservice connected) 
amyotrophic lateral sclerosis.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

5.  Then readjudicate the Veteran's 
claims for service connection for the 
residuals of a torn rotator cuff of the 
right shoulder, the residuals of a right 
knee meniscus tear, a chronic back 
disorder (to include spinal fractures), 
and a left leg disability (to include 
nerve damage).  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of a Statement of the Case in 
June 2008.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



